DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 02/21/2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4. 	Claims 12-15 are rejected under 35 U.S.C 102 (a)(2) as being anticipated by WO 2013/153937 (IDS submitted, referred as WO937, from here forth. For English translated Spec, see attached foreign document in the Office Action).
Regarding claim 12, WO 937 teaches (Fig. 1-2, Pg 5-embodiment 1) a low-threshold-voltage, high-breakdown-voltage (LTHB) diode device (10) comprising: a cathode terminal (12); an anode terminal (11); a protection device (14 a voltage transistor) having a protection control input (14b) coupled with the anode terminal (11), the protection device having a non-positive threshold voltage (14 having a higher breakdown voltage that a threshold voltage); and a low-threshold-voltage diode (13 having a lower breakdown voltage that 14) having a positive threshold voltage, the low-threshold-voltage diode (13) coupled between the anode terminal (11) and the protection device (14), such that application at the anode terminal (11) of a voltage level exceeding the positive threshold voltage permits (using 13d) current to flow from the anode terminal (11) to the cathode terminal (12) through the low-threshold-voltage diode (13) and the protection device (14) [a cathode electrode 12 and a positive bias voltage is applied to the side, from the off state 13, an anode and a cathode of the semiconductor diode device 10 is turned o The breakdown voltage of the semiconductor diode device 10 is determined by the breakdown voltage of the high voltage transistor 14. Furthermore, the whole of the semiconductor diode device 10 MOSFET13 leakage 
Regarding claim 13, WO 937 teaches (Fig. 1-2, Pg 5-embodiment 1) the protection device (14) is a non-enhancement-mode transistor having a first gate (14b), a first source (14c), and a first drain (14a); the low-threshold-voltage diode (13) is an enhancement-mode transistor having a second gate (13b), a second source (13c), and a second drain (13a); the anode terminal (11) is coupled with the first gate (14b), the second gate (13b), and the second drain (13a); the cathode terminal (12) is coupled with the first source (14c); and the second source (13c) is coupled with the first drain (14a).
Regarding claim 14, WO 937 teaches the non-positive threshold voltage (Fig. 1-2, Pg 5-embodiment 1) of the protection device (14) is a negative threshold voltage.
Regarding claim 15, WO 937 teaches (Fig. 1-2, Pg 5-embodiment 1) the low-threshold-voltage diode (13) is one of a diode-connected eLVx (extra-low threshold voltage) transistor device (13d), or a LVt (low threshold voltage) transistor device (13).
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1-2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO937, in view of Dinc et al. (US Pat 9397682, referred as Dinc from here forth).
Regarding claims 1,7, WO 937 teaches (Fig. 1-2, Pg 5-embodiment 1) a low-threshold-voltage, high-breakdown-voltage (LTHB) diode device comprising: a cathode terminal (12); an anode terminal (11); a protection device (14 a voltage transistor) having a protection control input (14b) coupled with the anode terminal (11), such 
a switch (13d); and a low-threshold-voltage device (13abc) of low-threshold-voltage devices, … low-threshold-voltage device (13abc) having a threshold voltage, the low-threshold-voltage device coupled to the anode terminal (11) and the switch (13d), and having a diode control input (13b connected to 11 and 14b) coupled with the anode terminal (11), such that application at the anode terminal (11) of a voltage level exceeding the respective threshold voltage permits current to flow through the low-threshold-voltage device (13), wherein closing the switch (13) couples the low-threshold-voltage device (13d) to the protection device (14) [a cathode electrode 12 and a positive bias voltage is applied to the side, from the off state 13, an anode and a cathode of the semiconductor diode device 10 is turned o The breakdown voltage of the semiconductor diode device 10 is determined by the breakdown voltage of the high voltage transistor 14. Furthermore, the whole of the semiconductor diode device 10 MOSFET13 leakage current is determined by the leakage current. On the other hand, the positive bias voltage is applied to the anode electrode 11 side MOSFET13 exceeds a threshold value of the voltage applied to the gate electrode 13b and, MOSFET13 channel is opened, the conduction current flows].
However, WO 937 fails to teach a programmable-threshold diode device; and a low-threshold-voltage diode bank comprising a plurality of parallel paths, each parallel path comprising: a switch of a plurality of switches; and a low-threshold-voltage device of a plurality of low-threshold-voltage devices, each low-threshold-voltage device having a respective threshold voltage that is different from that of at least some others of the plurality of low-threshold-voltage devices, the low-threshold-voltage device coupled between the anode terminal (210) and the switch (4101-n).
However, Dinc teaches (Fig. 5-7, col. 3 L28-col. 6 L67) a programmable-threshold diode device (col. 4 L46-60); and a low-threshold-voltage diode bank (Fig. 5-6) comprising a plurality of parallel paths (Fig. 6), each parallel path comprising: a switch (Z1-Zr) of a plurality of switches; and a low-threshold-voltage device (lower switch connected to Z1-Zr, such as M2) of a plurality of low-threshold-voltage devices,  each low-threshold-voltage device having a respective threshold voltage that is different from that of at least some others of the plurality of low-threshold-voltage devices  [the one or more of the diode-connected transistors as selectable devices in pass device of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Wo 937’s diode device being programmable and to include the low-threshold-voltage diode bank comprising a plurality of parallel paths with specific switch and low-threshold voltage device connection, as disclosed by Dinc, as doing so would have provided a much faster with accurate voltage reference signal, as taught by Dinc (abstract).
Regarding claim 2, WO937 fails to teach a threshold programmer (240) having a signal input (215) and a plurality of switch outputs (to control 410a-n), the signal input to receive an input programming signal, and the plurality of switch outputs coupled with the plurality of switches (410a-n), so as to control state of the plurality of switches responsive to the input programming signal.
However, Dinc teaches a threshold programmer (Fig. 7, controller) having a signal input (desired reference coltage) and a plurality of switch outputs (704), the signal input to receive an input programming signal, and the plurality of switch outputs coupled with the plurality of switches (switches in 706), so as to control state of the plurality of switches responsive to the input programming signal.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Wo 937’s diode device being programmable and to include the low-threshold-voltage diode bank comprising a plurality of parallel paths with specific switch and low-threshold voltage device connection, as disclosed by Dinc, as doing so would have provided a much faster with accurate voltage reference signal, as taught by Dinc (abstract).
Regarding claim 8, WO 937 teaches the protection device (14) is a depletion-mode transistor, the protection threshold voltage level being negative (using 13).
claim 9, WO 937 teaches the protection device (14) is a native transistor, the protection threshold voltage level being substantially zero (using 13).
Allowable Subject Matter
7. 	Claims 3-6, 10-11, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, a search of prior art(s) failed to teach “the threshold programmer is a de-multiplexer having a switch control input to receive a switch assertion signal; and the de-multiplexer is to couple the switch control input with one of the plurality of switch outputs in accordance with the input programming signal, such that a selected one of the plurality of switches is asserted by the switch assertion”
Regarding claim 4, a search of prior art(s) failed to teach “an integrated circuit housing having a plurality of interface structures integrated therewith, wherein: the integrated circuit housing has, housed therein, the protection device and the low-threshold-voltage diode bank; a first of the plurality of interface structures is coupled with the cathode terminal; and a second of the plurality of interface structures is coupled with the anode terminal”.
Claims 5-6 are depending from claim 4. 
Regarding claim 10, a search of prior art(s) failed to teach “the protection device is a non-enhancement mode, metal-oxide semiconductor transistor having a gate, a drain, and a source; the gate is the protection control input coupled with the anode terminal; the source is coupled to the cathode; and the drain is coupled in parallel with the plurality of switches”.
Regarding claim 11, a search of prior art(s) failed to teach “for each parallel path: the low-threshold-voltage device is a diode-connected, enhancement mode, metal-oxide semiconductor transistor having a gate, a drain, and a source; the gate is the diode control input coupled with the anode terminal; the drain is coupled to the anode terminal; and the source is coupled with the in parallel with the switch”.
Regarding claim 16, a search of prior art(s) failed to teach “the low-threshold-voltage diode comprises a plurality of low-threshold-voltage devices, each in a respective parallel path of a plurality of parallel paths, each respective parallel path selectively culpable to the protection device”.
Claims 17-18 are depending from claim 16.
Claims 19-20 are allowed.
Regarding claim 19, a search of prior art(s) failed to teach “programming a threshold voltage of a diode device, the method comprising: first enabling, at a first time, a first switch of a plurality of switches, each of the plurality of switches configured to selectively enable one of a plurality of parallel branches, wherein each parallel branch comprising a low-threshold-voltage diode of a plurality of low-threshold-voltage diodes, and wherein the first enabling couples a first of the plurality of low-threshold-voltage diodes to a protection device, the first of the plurality of low-threshold-voltage diodes having a first positive threshold voltage, and the protection device having a non-positive threshold voltage; and second enabling, at a second time, a second switch of the plurality of switches, wherein the second enabling coupling a second of the plurality of low-threshold-voltage diodes to the protection device, the second of the plurality of low-threshold-voltage diodes having a second positive threshold voltage that is different from the first positive threshold voltage”.
Claim 20 is depending from claim 19.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/19/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838